ORDER
PER CURIAM.
Stanford Gallion, LeeAnna Jefferson, Debra Mays, Charles Benson, and Terrence and Ayeisha Green (collectively referred to as Homeowners) appeal from the circuit court’s dismissal of their breach of implied warranty of habitability count against Birchwood Development Corporation (Birchwood) and the granting of summary judgment in favor of Birchwood on Homeowners’ breach of contract count. The Homeowners argue the circuit court erred in dismissing their claims for breach of implied warranty of habitability because none of the allegations in Birchwood’s motion supports dismissal. The Homeowners also contend the circuit court erred in granting summary judgment in favor of Birchwood on their breach of contract claims because there was no disclaimer of the implied warranty that contractors would perform their work in a workmanlike manner.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).